DETAILED ACTION
Status of the Claims
Claims 3-9, 11-16, 18, 20-24, and 26-35 are currently pending.
Claims 28-35 have been withdrawn as being drawn to non-elected subject matter (see below).
Claims 3-9, 11-16, 18, 20-24, and 26-27 are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
Applicant’s election of Invention I (claims 3-9, 11-16, 18, 20-24, and 26-27) in the reply filed on 05/18/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 28-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 05/18/2020.

Claim Objections
Claims 1-2, 10, 17, 19, and 25 are objected to for having text in a canceled claim.  As per 37 C.F.R. 1.121, no claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."  Appropriate correction is required. 

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Currently, the Abstract is too short and is not sufficient in detail to assist readers in deciding whether there is a need for consulting the full patent text for details.  Also, the Abstract begins with the phrase “The disclosure relates to…”.

Conclusion
Claims 3-9, 11-16, 18, 20-24, and 26-27 are allowed.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571)270-1022.  The examiner can normally be reached M-F 10-6:00 EST EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Ardin Marschel, who can be reached at (571)272-0718.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  

/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639